





THIRD AMENDMENT TO FORBEARANCE AGREEMENT
This THIRD AMENDMENT TO FORBEARANCE AGREEMENT (this “Agreement”), dated as of
October 19, 2018, is entered into by and among PetroQuest Energy, Inc., a
Delaware corporation (the “Issuer”), the Subsidiaries of the Issuer that are
parties hereto (the “Guarantors”) and the Holders (as defined below) that are
parties hereto (each an “Initial Forbearing Holder” and collectively, the
“Initial Forbearing Holders”).
PRELIMINARY STATEMENT
WHEREAS, the Initial Forbearing Holders are the beneficial owners and/or
investment advisors or managers of discretionary accounts for the holders or
beneficial owners of a majority in aggregate principal amount outstanding of
those 10.00% Second Lien Secured Senior Notes due 2021 that are issued by the
Issuer and governed by that certain Indenture dated as of February 17, 2016, by
and among the Issuer, the Guarantors and Wilmington Trust, National Association,
as trustee (in such capacity, the “Trustee”) and as collateral trustee (in such
capacity, the “Collateral Trustee”) thereunder (such Indenture, as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Indenture”; such Notes, as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Notes”; and the holders of such
Notes, the “Holders”), which Notes are secured by liens on the Collateral
pursuant to the Security Documents;
WHEREAS, the Issuer, the Guarantors and the Initial Forbearing Holders entered
into that certain Forbearance Agreement, dated as of September 14, 2018 (such
Forbearance Agreement, as amended, supplemented, amended and restated or
otherwise modified from time to time, the “Forbearance Agreement”), with respect
to the Indenture and the Notes;
WHEREAS, a Forbearance Default under the Credit Agreement Forbearance Agreement
has occurred;
WHEREAS, as a result of such Forbearance Default under the Credit Agreement
Forbearance Agreement, and notwithstanding the agreements under this Agreement,
the Forbearance Agreement otherwise terminates in accordance with Section
3(a)(ii)(B) of the Forbearance Agreement;
WHEREAS, the Issuer and the Guarantors have requested that the Initial
Forbearing Holders agree that the Forbearance Agreement did not terminate and
remains in full force and effect, and the Initial Forbearing Holders have agreed
that the Forbearance Agreement did not terminate and remains in full force and
effect, subject to the terms and conditions set forth herein; and
WHEREAS, the Issuer, the Guarantors and the Initial Forbearing Holders desire to
amend the Forbearance Agreement as set forth in this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
AGREEMENT
Section 1.Definitions. Capitalized terms used herein but not defined herein
shall have the meanings given to them in the Indenture, the Notes and the
Forbearance Agreement, as the context may require.
Section 2.    Amendment to Forbearance Agreement. Section 3(a)(i) of the
Forbearance Agreement is hereby amended and restated to read as follows: “(i)
11:59 p.m. Eastern time on October 31, 2018;”.
Section 3.    Representations and Warranties.
(a)
Representations and Warranties of the Issuer. The Issuer hereby represents and
warrants to the Initial Forbearing Holders that the representations and
warranties set forth in Section 4(a) of the Forbearance Agreement are true and
correct on and as of the date hereof.

(b)
Representations and Warranties of the Initial Forbearing Holders. Each Initial
Forbearing Holder hereby severally, and not jointly, represents and warrants to
the Issuer and the Guarantors that the representations and warranties set forth
in Section 4(b) of the Forbearance Agreement are true and correct on and as of
the date hereof.

Section 4.    Forbearance Agreement Remains in Effect. The Issuer, the
Guarantors and the Initial Forbearing Holders agree that notwithstanding (i) the
occurrence of, and the subsequent cure and waiver of, a Forbearance Default
under the Credit Agreement Forbearance Agreement and (ii) the requirements of
Section 3(a)(ii)(B) of the Forbearance Agreement, (x) no Forbearance Termination
Date occurred at any time under the Forbearance Agreement and (y) the
Forbearance Agreement did not terminate at any time and remains at all times in
full force and effect.
Section 5.    Miscellaneous. The provisions of Sections 6 through 14 of the
Forbearance Agreement are incorporated herein by reference as though such
provisions were fully set forth verbatim herein and shall apply to this
Agreement mutatis mutandis.


[**Signature Pages Follow**]





In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.
PETROQUEST ENERGY, INC.




By:    /s/ J. Bond Clement    
Name: J. Bond Clement
Title: Executive Vice President, Chief Financial
Officer and Treasurer




PETROQUEST ENERGY, L.L.C.




By:    /s/ J. Bond Clement    
Name: J. Bond Clement
Title: Executive Vice President, Chief Financial
Officer and Treasurer




TDC ENERGY LLC




By:    /s/ J. Bond Clement    
Name: J. Bond Clement
Title: Executive Vice President, Chief Financial
Officer and Treasurer




CORRE OPPORTUNITIES QUALIFIED MASTER FUND, LP




By:    /s/ Eric Soderlund    
Name:    Eric Soderlund    
Title:    Authorized Signatory    




CORRE OPPORTUNITIES II MASTER FUND, LP




By:    /s/ Eric Soderlund    
Name:    Eric Soderlund    
Title:    Authorized Signatory    













